United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K (Mark One) R Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-3548 ALLETE, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0418150 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 West Superior Street, Duluth, Minnesota 55802-2093 (Address of principal executive offices, including zip code) (218) 279-5000 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Stock Exchange on Which Registered Common Stock, without par value New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes RNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large Accelerated Filer R Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No R The aggregate market value of voting stock held by nonaffiliates on June 29, 2007, was $1,437,610,992. As of February 1, 2008, there were 30,829,791 shares of ALLETE Common Stock, without par value, outstanding. Documents Incorporated By Reference Portions of the Proxy Statement for the 2008 Annual Meeting of Shareholders are incorporated by reference in Part III. Index Definitions 3 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 5 Part I Item 1. Business 6 Energy – Regulated Utility 6 Electric Sales / Customers 6 Power Supply 10 Transmission & Distribution 11 Properties 11 Regulatory Matters 12 Minnesota Legislation 14 Competition 15 Franchises 15 Energy – Nonregulated Energy Operations 15 Energy – Investment in ATC 16 Real Estate 16 Seller Financing 17 Regulation 18 Competition 18 Other 18 Environmental Matters 18 Employees 20 Executive Officers of the Registrant 21 Item 1A. Risk Factors 22 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Overview 28 2007 Compared to 2006 30 2006 Compared to 2005 32 Critical Accounting Estimates 34 Outlook 36 Liquidity and Capital Resources 44 Capital Requirements 48 Environmental and Other Matters 48 Market Risk 48 New Accounting Standards 49 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 50 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 50 Item 9A. Controls and Procedures 50 Item 9B. Other Information 51 Part III Item 10. Directors, Executive Officers and Corporate Governance 52 Item 11. Executive Compensation 52 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accountant Fees and Services 52 Part IV Item 15. Exhibits and Financial Statement Schedules 53 Signatures 57 Consolidated Financial Statements 59 ALLETE 2007 Form 10-K 2 Definitions The following abbreviations or acronyms are used in the text. References in this report to “we,” “us” and “our” are to ALLETE, Inc. and its subsidiaries, collectively. Abbreviation or Acronym Term AICPA American Institute of Certified Public Accountants ALLETE ALLETE, Inc. ALLETE Properties ALLETE Properties, LLC and its subsidiaries AFUDC Allowance for Funds Used During Construction - the cost of both the debt and equity funds used to finance utility plant additions during construction periods AREA Arrowhead Regional Emission Abatement ATC American Transmission Company LLC Blandin Paper UPM, Blandin Paper Mill BNI Coal BNI Coal, Ltd. Boswell Boswell Energy Center Company ALLETE, Inc. and its subsidiaries Constellation Energy Commodities Constellation Energy Commodities Group, Inc. DOC Minnesota Department of Commerce DRI Development of Regional Impact EITF Emerging Issues Task Force Enventis Telecom Enventis Telecom, Inc. EPA Environmental Protection Agency ESA Electric Service Agreement ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Florida Landmark Florida Landmark Communities, Inc. Florida Water Florida Water Services Corporation Form 8-K ALLETE Current Report on Form 8-K Form 10-K ALLETE Annual Report on Form 10-K Form 10-Q ALLETE Quarterly Report on Form 10-Q FPL Energy FPL Energy, LLC FPSC Florida Public Service Commission FSP Financial Accounting Standards Board Staff Position GAAP Accounting Principles Generally Accepted in the United States Heating Degree Days Measure of the extent to which the average daily temperature is below 65 degrees Fahrenheit, increasing demand for heating Invest Direct ALLETE’s Direct Stock Purchase and Dividend Reinvestment Plan IPO Initial Public Offering kV Kilovolt(s) Laskin Laskin Energy Center Manitoba Hydro Manitoba Hydro Board MBtu Million British thermal units Mesabi Nugget Mesabi Nugget Delaware, LLC Minnesota Power An operating division of ALLETE, Inc. Minnkota Power Minnkota Power Cooperative, Inc. MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investors Service, Inc. MPCA Minnesota Pollution Control Agency MPUC Minnesota Public Utilities Commission ALLETE 2007 Form 10-K 3 Definitions (Continued) Abbreviation or Acronym Term MW / MWh Megawatt(s) / Megawatthour(s) Non-residential Retail commercial, non-retail commercial, office, industrial, warehouse, storage and institutional NOX Nitrogen Oxide Northwest Airlines Northwest Airlines, Inc. Note Note to the consolidated financial statements in this Form 10-K NPDES National Pollutant Discharge Elimination System NYSE New York Stock Exchange OAG Office of the Attorney General Oliver Wind I Oliver Wind I Energy Center Oliver Wind II Oliver Wind II Energy Center Palm Coast Park Palm Coast Park development project in Florida Palm Coast Park District Palm Coast Park Community Development District PolyMet Mining PolyMet Mining, Inc. PSCW Public Service Commission of Wisconsin PUHCA 1935 Public Utility Holding Company Act of 1935 PUHCA 2005 Public Utility Holding Company Act of 2005 Rainy River Energy Rainy River Energy Corporation SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards No. SO2 Sulfur Dioxide Square Butte Square Butte Electric Cooperative Standard & Poor’s Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. SWL&P Superior Water, Light and Power Company Taconite Harbor Taconite Harbor Energy Center Town Center Town Center at Palm Coast development project in Florida Town Center District Town Center at Palm Coast Community Development District WDNR Wisconsin Department of Natural Resources ALLETE 2007 Form 10-K 4 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, we are hereby filing cautionary statements identifying important factors that could cause our actual results to differ materially from those projected in forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) made by or on behalf of ALLETE in the Annual Report on Form 10-K, in presentations, in response to questions or otherwise. Any statements that express, or involve discussions as to expectations, beliefs, plans, objectives, assumptions, or future events or performance (often, but not always, through the use of words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “will likely result,” “will continue,” “could,” “may,” “potential,” “target,” “outlook” or similar expressions) are not statements of historical facts and may be forward-looking. Forward-looking statements involve estimates, assumptions, risks and uncertainties, which are beyond our control and may cause actual results or outcomes to differ materially from those that may be projected. These statements are qualified in their entirety by reference to, and are accompanied by, the following important factors, in addition to any assumptions and other factors referred to specifically: · our ability to successfully implement our strategic objectives; · our ability to manage expansion and integrate acquisitions; · prevailing governmental policies, regulatory actions, and legislation including those of the United States Congress, state legislatures, the FERC, the MPUC, the PSCW, and various local and county regulators, and city administrators, allowed rates of return, financings, industry and rate structure, acquisition and disposal of assets and facilities, real estate development, operation and construction of plant facilities, recovery of purchased power, capital investments and other expenses, present or prospective wholesale and retail competition (including but not limited to transmission costs), zoning and permitting of land held for resale and environmental matters; · the potential impacts of climate change on our Regulated Utility operations; · effects of restructuring initiatives in the electric industry; · economic and geographic factors, including political and economic risks; · changes in and compliance with laws and policies; · weather conditions; · natural disasters and pandemic diseases; · war and acts of terrorism; · wholesale power market conditions; · population growth rates and demographic patterns; · effects of competition, including competition for retail and wholesale customers; · changes in the real estate market; · pricing and transportation of commodities; · changes in tax rates or policies or in rates of inflation; · unanticipated project delays or changes in project costs; · availability and managementof construction materials and skilled construction labor for capital projects; · unanticipated changes in operating expenses, capital and land development expenditures; · global and domestic economic conditions; · our ability to access capital markets and bankfinancing; · changes in interest rates and the performance of the financial markets; · our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and · the outcome of legal and administrative proceedings (whether civil or criminal) and settlements that affect the business and profitability of ALLETE. Additional disclosures regarding factors that could cause our results and performance to differ from results or performance anticipated by this report are discussed in Item 1A under the heading “Risk Factors” beginning on page 22 of this Form10-K. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which that statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of these factors, nor can it assess the impact of each of these factors on the businesses of ALLETE or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Readers are urged to carefully review and consider the various disclosures made by us in this Form 10-K and in our other reports filed with the SEC that attempt to advise interested parties of the factors that may affect our business. ALLETE 2007 Form 10-K 5 Part I Item 1. Business ALLETE is a diversified company that has provided fundamental products and services since 1906. These include our former operations in the water, paper, telecommunications and automotive industries and the core Energy and Real Estate businesses we operate today. Energy is comprised of Regulated Utility, Nonregulated Energy Operations and Investment in ATC. · Regulated Utility includes retail and wholesale rate regulated electric, natural gas and water services in northeastern Minnesota and northwestern Wisconsinunder the jurisdiction of state and federal regulatory authorities. · Nonregulated Energy Operations includes our coal mining activities in North Dakota, approximately 50MW of nonregulated generation and Minnesota land sales. · Investment in ATC includes our equity ownership interest in ATC. Real Estate includes our Florida real estate operations. Other includes our investments in emerging technologies, and earnings on cash and short-term investments. ALLETE is incorporated under the laws of Minnesota.Our corporate headquarters are in
